In re Glover, Robert; — Defendants); applying for writ of certiorari and/or review; to the Court of Appeal, Second Circuit, No. 25561-KA; Parish of Caddo, First Judicial District Court, Div. “H”, No. 148,365.
Granted in part; denied in part. This case is remanded to the Second Circuit Court of Appeal for reconsideration of defendant’s assignment of error number four regarding his appearance in shackles before the petit jury venire during voir dire examination. The court of appeal should exercise its authority under La.C.Cr.P. art. 914.1 D to designate *847additional portions of the transcript “necessary for full and fair review of the assignment of errors.” In all other respects, the application is denied.
HALL, J., dissents from the order.
DENNIS, J., not on panel.